Case 2:13-cv-04694-JLL-JAD Document 216 Filed 01/30/19 Page 1 of 2 PageID: 6543




                      UNITEI) STATES I)ISTRICT COURT

                           I)ISTRICT of NEW JERSEY




LIGER6, LI1C                             Civil Action 13-4694




SARTO ANTONIO, ET AL

        S..




                                                        \       c




DATE;



FOREPERSON:
Case 2:13-cv-04694-JLL-JAD Document 216 Filed 01/30/19 Page 2 of 2 PageID: 6544




                                                                              cc
                                                      o
                                                    c_)
                                         H
                                     n



                                                      -
                                                     0
                                              C-)
          1




                       0
              0
              H
CID

      F




                   z
               0
              fJ
      0
